DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 01 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/648,976 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art to the instant claims is that of Toda et al. (US 2016/0017465) and Furukimi (JP2000-290750), both references previously of record.  Applicant has persuasively argued (see remarks pp.4-7) that the claimed first and second microstructures and orientations combined with the claimed grain sizes would not have been obvious to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 01 June 2022, with respect to Double Patenting rejections have been fully considered and are persuasive.  The rejection of claims 1-4 has been withdrawn.  Applicant has filed the requisite terminal disclaimer obviating the rejection.  
Applicant’s arguments, see remarks, filed 01 June 2022, with respect to 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 1-2 has been withdrawn.  Applicant has amended the claims to remove indefiniteness regarding the microstructures.
Applicant’s arguments, see remarks, filed 01 June 2022, with respect to 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 1-2 has been withdrawn.  As outlined above, the prior art does not reasonably suggest the claimed combination of features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784